DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the length of the abstract is over 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2, 7, 9, 12, 13, 15, and 18 are objected to because of the following informalities:  
In claim 2, line 2, “said frame has tips of the coupling portions” should be changed to --said tips are part of the coupling portions of the two operating frames and--.
In claims 7, 9, 13, and 15, lines 2 and 3, “said operating frames includes said gripping portion extending axially aligned with said coupling portions” should be changed to --each said gripping portion extends axially aligned with said respective coupling portion--.
In claims 12 and 18, line 3, “at a bottom of the net” should be changed to --at the bottom portion of the net--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3, 6, 8, 9, 10, 13, 14, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 3 recites the limitation “tips of the coupling portion of the two operating frames” in line 9, and then further in the claim recites the limitation “frame has tips of the two operating frames” in line 11. It is unclear if the second reference to tips is the same as in line 9 or a separate, distinct limitation. For examination purposes, the second reference to tips in the claim will be read as the same tips in line 9.  
Claims 8, 10, and 16 recite the limitation “front side”, however there is no spatial context to this limitation making it unclear. Examiner suggests using language such as “front side, near the tips of the two operating frames,”. 
Claims 10 and 16 recite the limitation “the front side of the net” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation “a front side to a near side”, however there is no spatial context to this limitation making it unclear. Examiner suggests using language such as “a front side, near the tips of the two operating frames, to a near side, adjacent the gripper portion”.
Claims 19 and 20 recite the limitation “the frames being freely laterally movable toward and away from one another by manually laterally moving the gripping portions toward and away from each other…”. It is unclear if this is the same motion described in claim 1 as “moving the gripping portions toward and away horizontally and vertically” or a separate, distinct limitation. 
Claims 6, 9, 13, 17, and 18 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (KR 20150028699, machine translation attached).
Regarding claim 1, Jeong discloses an animal capturing net (Merriam-Webster Dictionary provides a “fish” is an aquatic animal; Fig. 1, paragraphs [0001] and [0003] of machine translation), comprising: a net (12) having an upper opening portion, a lower bottom portion, and a prescribed depth that separates said opening portion and bottom portion (Fig. 1, opening portion surrounded by edge of netting, bottom portion in the direction into drawing, depth indicated by shading along netting), a frame ((18), (20)) that is coupled with said net (12) along an opening edge portion (located along where (14) is positioned) of said net (12), said frame ((18), (20)) is constituted to comprise a set of two operating frames ((18), (20)), each of said operating frames comprises a gripping portion (see annotated Fig. 1 below), and a coupling portion that extends from 

    PNG
    media_image1.png
    322
    405
    media_image1.png
    Greyscale

Jeong, Fig. 1

Regarding claim 5, Jeong discloses wherein said two operating frames ((18), (20)) are also angularly movable relatively to one another such that the shape of said opening portion of the net can be changed by changing the relative angular positions of said two operating frames (operating frames ((18), (20)) are capable of angularly moving independently by moving each gripping portion relative to each operating frame, which changes the shape of the opening portion).
Regarding claim 7, Jeong discloses wherein each of said operating frames ((18), (20)) includes said gripping portions extending axially aligned with said coupling portions (Fig. 1).
Regarding claim 8, Jeong discloses wherein each of said operating frames ((18), (20)) includes a substantially straight rod member extending from a front side to a near side, adjacent the gripper portion, of the net (Fig. 1, operating frames are straight rod members).
Regarding claim 9, Jeong discloses wherein each of said operating frames ((18), (20)) includes said gripping portions extending axially aligned with said coupling portions (Fig. 1).  
Regarding claim 10, Jeong discloses wherein the upper opening portion of the net is formed substantially trapezoidal with a near side, adjacent the gripper portion, being shorter than the front side of the net (Fig. 1). 
Regarding claim 19, Jeong discloses wherein the two operating frames ((18), (20)) are flexibly connected together by the string body (22) with the frames being freely laterally movable toward and away from one another by manually laterally moving the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 13, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20150028699, machine translation attached) in view of Marks (US 8857098).
Regarding claim 2, Jeong is silent as to wherein said frame has tips of the coupling portions of the two operating frames respectively formed in the shape of hooks. 
Marks teaches tips of the coupling portions of the two operating frames respectively formed in the shape of hooks (Fig. 1, hook shapes at the end of the frame portions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of the operating frames of Jeong with the shape taught by Marks in order to provide an improved connection between the two tips. 
Regarding claim 3, Jeong discloses an animal capturing net (Merriam-Webster Dictionary provides a “fish” is an aquatic animal: Fig. 1, paragraphs [0001] and [0003] of machine translation), comprising: a net (12) having an upper opening portion, a lower bottom portion, and a prescribed depth that separates said opening portion and bottom portion (Fig. 1, opening portion surrounded by edge of netting, bottom portion in the direction into drawing, depth indicated by shading along netting), a frame ((18), (20)) that is coupled with said net (12) along an opening edge portion (located along where (14) is positioned) of said net (12), said frame ((18), (20)) is constituted to comprise a set of two operating frames ((18), (20)), each of said operating frames comprises a gripping portion (see annotated Fig. 1 above), and a coupling portion that extends from said gripping portion and couples with the opening edge portion of said net (coupling portion is the rest of each operating frame not comprising the gripping portion), 
Jeong is silent as to wherein tips of the coupling portions of the two operating frames respectively formed in the shape of hooks.
Marks teaches tips of the coupling portions of the two operating frames respectively formed in the shape of hooks (Fig. 1, hook shapes at the end of the frame portions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of the operating frames of Jeong with the shape taught by Marks in order to provide an improved connection between the two tips.
Regarding claim 6, Jeong as modified by Marks teaches (references to Jeong) wherein said two operating frames ((18), (20)) are also angularly movable relatively to one another such that the shape of said opening portion of the net can be changed by changing the relative angular positions of said two operating frames (operating frames ((18), (20)) are capable of angularly moving independently by moving each gripping portion relative to each operating frame, which changes the shape of the opening portion).
Regarding claim 13, Jeong as modified by Marks teaches (references to Jeong) wherein each of said operating frames ((18), (20)) includes said gripping portions extending axially aligned with said coupling portions (Fig. 1).
Regarding claim 14, Jeong as modified by Marks teaches (references to Jeong) wherein each of said operating frames ((18), (20)) includes a substantially straight rod member extending from a front side to a near side, adjacent the gripper portion, of the net (Fig. 1, operating frames are straight rod members).
Regarding claim 16, Jeong as modified by Marks teaches (references to Jeong) wherein the upper opening portion of the net is formed substantially trapezoidal with a near side, adjacent the gripper portion, being shorter than the front side of the net (Fig. 1).
Regarding claim 20, Jeong as modified by Marks teaches (references to Jeong) wherein the two operating frames ((18), (20)) are flexibly connected together by the string body (22) with the frames being freely laterally movable toward and away from one another by manually laterally moving the gripping portions towards and away from each other in a direction transverse to a respective length of each of said operating frames (each operating frame ((18), (20)) can move towards and way from one another by moving the gripping portions of each operating frame away or towards the other respective gripping portion), between a first laterally displaced position in which the two operating frames are laterally separated from one another and the net is expanded and the opening portion is opened between the two operating frames and a second laterally abutting position in which the two operating frames laterally abut alongside one another and the net is slackened and the opening portion is closed between said two operating .
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20150028699, machine translation attached) in view of Kudner (US 2015/0113852).
Regarding claim 11, Jeong is silent as to wherein the lower bottom portion of the net is formed substantially triangular with an apex of the triangle at a near side, adjacent the gripper portion, of the net. 
Kudner teaches the lower bottom portion of the net is formed substantially triangular with an apex of the triangle at a near side, adjacent the gripper portion, of the net (Fig. 1 shows a substantially triangular shape with an apex near the gripper portion of the net). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the net of Jeong with the shape taught by Kudner in order to provide a narrowing funnel to help further secure the animal being captured.  
Regarding claim 15, Jeong as modified by Kudner (references to Jeong) wherein each of said operating frames ((18), (20)) includes said gripping portions extending axially aligned with said coupling portions (Fig. 1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20150028699, machine translation attached) in view of Nalepka (US 3803743).
Regarding claim 12, Jeong is silent as to wherein a near-side side-surface of the net, adjacent the gripper portion, is formed substantially triangular with an apex at a bottom of the net.  
Nalepka teaches a near-side side-surface of the net, adjacent the gripper portion, is formed substantially triangular with an apex at a bottom of the net (Fig. 1; side of net (18) near handles is substantially triangular with an apex at the bottom of the net). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the net of Jeong with the shape taught by Nalepka in order to provide a narrowing funnel to help further secure the animal being captured.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20150028699, machine translation attached) in view of Marks (US 8857098) and Kudner (US 2015/0113852).
Regarding claim 17, Jeong, as modified by Marks, is silent as to wherein the lower bottom portion of the net is formed substantially triangular with an apex of the triangle at a near side, adjacent the gripper portion, of the net. 
Kudner teaches the lower bottom portion of the net is formed substantially triangular with an apex of the triangle at a near side, adjacent the gripper portion, of the net (Fig. 1 shows a substantially triangular shape with an apex near the gripper portion of the net). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the net of Jeong with the shape taught by Kudner in order to provide a narrowing funnel to help further secure the animal being captured.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 20150028699, machine translation attached) in view of Marks (US 8857098) and Nalepka (US 3803743).
Regarding claim 18, Jeong, as modified by Marks, is silent as to wherein a near-side side-surface of the net, adjacent the gripper portion, is formed substantially triangular with an apex at a bottom of the net.  
Nalepka teaches a near-side side-surface of the net, adjacent the gripper portion, is formed substantially triangular with an apex at a bottom of the net (Fig. 1; side of net (18) near handles is substantially triangular with an apex at the bottom of the net). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the net of Jeong with the shape taught by Nalepka in order to provide a narrowing funnel to help further secure the animal being captured.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643